      Case 2:15-cv-00128-NDF Document 199-12 Filed 12/20/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF WYOMING


 FRANCISCO L. HERRERA and JOANNA         )
 HERRERA, Co-Wrongful Death              )
 Representatives, for the exclusive      )
 benefit of the beneficiaries of MONICA  )
 HERRERA, deceased, who have sustained   )
 damages from her wrongfully caused death,
                                         )
                                         )
       Plaintiffs,                       )
                                         )
 -vs-                                    ) Case No.: 2:15-cv-000128-NDF
                                         )
 GREGORY BUCKINGHAM and DEBORAH )
 BUCKINGHAM, but in their individual     )
 capacities as Trustees of the           )
 BUCKINGHAM FAMILY TRUST; and            )
 GREGORY BUCKINGHAM and DEBORAH )
 BUCKINGHAM, as individual defendants;   )
 and WYOMING MECHANICAL, INC., a         )
 Wyoming Corporation; TRIANGLE           )
 TUBE/PHASE III CO. INC., a New Jersey   )
 Corporation; and M&G GROUP              )
 DURAVENT, INC., a New York Corporation, )
                                         )
       Defendants.                       )
                                         )

        ORDER TO SHOW CAUSE CONCERNING ATTORNEY DAVID LEWIS
                     AND DR. BERNARD CUZZILLO


       This matter is before the Court on Motion of Triangle Tube requesting an order to

show cause why Plaintiffs’ Counsel David Lewis and Plaintiffs’ Expert Dr. Bernard

Cuzzillo should not be held in contempt for their alleged violation of the Protective Orders

in this matter. The Court having review the Motion and is fully informed in the premises,
      Case 2:15-cv-00128-NDF Document 199-12 Filed 12/20/19 Page 2 of 2



      IT IS HEREBY ORDER that any response by Attorney David Lewis and Dr.

Bernard Cuzzillo shall be filed with the Court no later than 14 days following service of

this Order, and;

      IT IS HEREBY FURTHER ORDERED that a hearing on Triangle Tube’s Motion

for Order to Show Cause Why Plaintiffs’ Counsel David Lewis and Plaintiffs’ Expert

Witness Dr. Bernard Cuzzillo Should Not be Held in Contempt of Court for Violation of

this Court’s Protective Orders is set for ________________________________ at _____

a.m./p.m.



DATED this ___ day of __________, 20__.



                                               BY THE COURT:



                                               ______________________________
